 


109 HR 1455 IH: To amend title 5 and title 3, United States Code, to include the Department of Homeland Security and the Secretary of Homeland Security in lists of executive departments and officers.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1455 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Tom Davis of Virginia (for himself and Mr. Platts) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 5 and title 3, United States Code, to include the Department of Homeland Security and the Secretary of Homeland Security in lists of executive departments and officers. 
 
 
1.Inclusion of Department of Homeland Security in list of executive departmentsSection 101 of title 5, United States Code, is amended by inserting after The Department of Justice. the following: 
The Department of Homeland Security.. 
2.Inclusion of Secretary of Homeland Security in list of Presidential successorsSection 19(d)(1) of title 3, United States Code, is amended by inserting Secretary of Homeland Security, after Attorney General,. 
 
